IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,220



                         EX PARTE MONTRELL HIGH, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 007-2020-07 IN THE 7 TH DISTRICT COURT
                            FROM SMITH COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of engaging in

organized criminal activity and sentenced to twenty-five years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal.

        Counsel has suffered a stroke after Applicant’s sentencing. Applicant alleges that he

informed counsel of his wish to appeal. There is nothing in the record to dispute that allegation.
                                                                                                    2

Applicant was entitled to appeal his sentencing, but was not able to do so. We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time appeal of the sentencing on the

conviction in Cause No. 007-2020-07 from the 7th Judicial District Court of Smith County.

Applicant is ordered returned to that time at which he may give a written notice of appeal so that he

may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be calculated

as if the sentence had been imposed on the date on which the mandate of this Court issues. We hold

that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written

notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: September 16, 2009
Do Not Publish